                       Case 21-11540-PDR    Doc 24    Filed 03/16/21     Page 1 of 3




         ORDERED in the Southern District of Florida on March 15, 2021.




                                                       Peter D. Russin, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________

                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

         In Re:
                                                       Case No. 21-11540-PDR
         Omayra Noemi Rodriguez Ruiz,
                                                       Chapter 7
                  Debtor.
                                                /

                       ORDER DENYING MOTION TO WAIVE FINANCIAL
                     COUNSELING REQUIREMENT AND DISMISSING CASE

                  This matter came before the Court for hearing on March 4, 2021, on Omayra

         Noemi Rodriguez Ruiz’s Motion to Waive Requirement of Financial Counseling within

         180 days of Filing for Bankruptcy. (ECF No. 9).          For the reasons below, this

         bankruptcy case is dismissed. However, since Ms. Rodriguez Ruiz was never a debtor

         in this case, this case does not constitute a “case of the debtor” for purposes of any

         subsequent bankruptcy petition that Ms. Rodriguez Ruiz may file.
             Case 21-11540-PDR       Doc 24     Filed 03/16/21   Page 2 of 3




      Under 11 U.S.C. § 109(h)(1), “an individual may not be a debtor under this title

unless such individual has, during the 180-day period ending on the date of filing of

the petition by such individual, received from an approved nonprofit budget and

credit counseling agency … an individual or group briefing … that outlined the

opportunities for available credit counseling and assisted such individual in

performing a related budget analysis.” However, under 11 U.S.C. § 109(h)(3),

§ 109(h)(1) does not apply to an individual who submits a certification that:

“(i) describes exigent circumstances that merit a waiver of the [financial counseling

requirement]; (ii) states that the debtor requested credit counseling services from an

approved nonprofit budget and credit counseling agency, but was unable to obtain

[the counseling] during the 5–day period beginning on the date on which the debtor

made that request; and (iii) is satisfactory to the court.”

      Omayra Noemi Rodriguez Ruiz filed a pro se Chapter 7 petition on February 7,

2021. (ECF No. 1). On February 17, 2021, she filed her request to waive the financial

counseling requirement under 11 U.S.C. § 109(h)(1) because, due to her financial

hardship, she was unable to pay for the courses. (ECF No. 9). Upon review and based

on Ms. Rodriguez Ruiz’s statements at the hearing, it is apparent that she has not

met the second requirement of 11 U.S.C. § 109(h)(3). As a result, her motion must be

denied, and her case must be dismissed.

      However, the Court notes that its dismissal does not preclude Ms. Rodriguez

Ruiz from filing a second case if she meets the filing requirements — including timely

completion of credit counseling. Further, since Ms. Rodriguez Ruiz “has never been




                                        Page 2 of 3
               Case 21-11540-PDR          Doc 24        Filed 03/16/21   Page 3 of 3




a debtor,” this case does not constitute a “case of the debtor.” See In re Calderon,

No. 06-10561, 2006 WL 871477, at *1 (Bankr. S.D. Fla. Mar. 8, 2006).                   So, for

example, 11 U.S.C. § 362(c)(3), which applies to termination of the automatic stay “if

a single or joint case of the debtor was pending within the preceding 1–year period

but was dismissed,” would not apply if Ms. Rodriguez Ruiz decides to file another

bankruptcy petition within one year of the instant case. See Calderon, 2006 WL

871477, at *1. Accordingly, the Court ORDERS:

       1.        Debtor’s Motion to Waive Requirement of Financial Counseling within

180 days of Filing for Bankruptcy (ECF No. 9) is DENIED.

       2.        This case is DISMISSED without prejudice.

       3.        All pending motions are DENIED as moot.

       4.        (If applicable) the trustee shall file a final report within 14 days of entry

of this order.

       5.        The debtor shall immediately pay to the Clerk, U.S. Court, Federal

Building, 299 E Broward Blvd, Room 112, Ft Lauderdale FL 33301, $338.00 for the

balance of the filing fee as required by Local Rule 1017−2(E). Payment must be made

in cash, money order or cashier's or "official" check. Any funds remaining with the

trustee shall be applied to this balance in accordance with the Bankruptcy Code and

Local Rule 1017−2(F), unless otherwise ordered by the court. The court will not

entertain a motion for reconsideration of this order unless all unpaid fees are paid at

the time the motion is filed.

                                                  ###

Copies Furnished To: All parties in interest.


                                                Page 3 of 3
